            Case 1:19-cv-09399-ER Document 46 Filed 07/14/20 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Poof-Slinky, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



POOF-SLINKY, LLC,

Plaintiff

v.
                                                            CIVIL ACTION No.
A.S. PLASTIC TOYS CO., LTD., et al.,                          19-cv-9399 (ER)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Poof-
Slinky, LLC (“Poof” or “Plaintiff”), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendants Baby SHOpping emm Store, Baby's Center Store,
Baby-Toy World Store, BTGEDTL Store, Curious&Promising BABY Store, Enjoying+UU
Store, Friendship hxx Store, Funny Toy Store Store, How do you Store, Little Stars
Mother&Baby Supplier Store, Shop2919053 Store, Shop4558035 Store and YUGUO baby Store
in the above-captioned action, with prejudice, and with each party to bear its own attorneys’ fees,
costs and expenses.
                                                1
          Case 1:19-cv-09399-ER Document 46 Filed 07/14/20 Page 2 of 2




Dated: July 14, 2020                             Respectfully submitted,

                                                        EPSTEIN DRANGEL LLP


                                                  BY: _/s/ Brieanne Scully___
                                                        Brieanne Scully (BS 3711)
                                                        bscully@ipcounselors.com
                                                        EPSTEIN DRANGEL LLP
                                                        60 East 42nd Street, Suite 2520
                                                        New York, NY 10165
                                                        Telephone: (212) 292-5390
                                                        Facsimile:     (212) 292-5391
                                                        Attorneys for Plaintiff
                                                        Poof-Slinky, LLC

It is so ORDERED.

Signed at New York, NY on July 14, 2020.


                                           ________________________________
                                           Judge Edgardo Ramos
                                           United States District Judge




                                             2
